Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
All amendments in a reissue should have deletions in single brackets and additions underlined, based on the text of the patent. The February 16, 2021 amendment is based on the text of the previous amendment, not the patent. The following is the text as found in the February 16, 2021 amendment with changes shown relative to the patent.
1. (Previously Presented) An evaporated fuel processing apparatus including: a canister containing adsorbent for adsorbing evaporated fuel generated in a fuel tank; a vapor passage connecting the canister and the fuel tank; a tank pressure sensor configured to detect tank pressure of the fuel tank; and a blocking valve disposed in the vapor passage, wherein the blocking valve is closed [open] when a stroke amount is less than a predetermined amount, and the blocking valve is open [closed] when the stroke amount is greater than or equal to the predetermined amount, wherein
the blocking valve has a stepping motor configured to adjust the stroke amount, and said evaporated fuel processing apparatus comprises an initializer wherein
in response to an initialization request to move the blocking valve in the valve closing direction to a predetermined initial position, the initializer is configured to set a step number to a first or second specified number with which the stepping motor is 
wherein if the tank pressure of the fuel tank is in a predetermined pressure range close to atmospheric pressure the step number is set to the second specified number and if the tank pressure is out of the predetermined pressure range, the step number is set to the first specified number.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or fairly teach an evaporated fuel processing apparatus with a canister containing adsorbent which is fed from a fuel tank through a blocking valve with a stepping motor which adjusts the stroke amount and including an initializer which, in response to an initialization request, moves the blocking valve in the valve closing direction to a predetermined initial position either a first or second specified number of steps with the second specified number having a greater absolute value than the first specified number, wherein if the tank pressure is close to atmospheric pressure the step number is set to the second specified number and if the tank pressure is a predetermined pressure range away from atmospheric pressure, the step number is set to the first specified number.

Tagawa et al. (US 2017/0145932) shows an evaporated fuel processing apparatus with a canister containing adsorbent connected to the fuel tank through a valve opened and closed with a stepping motor, with a controller to open the valve from an opening start position which adjusts the valve movement distance by a restriction value which is stored in memory and changes when the tank pressure exceeds a predetermined value. This system does not store two values of steps (stroke distances) to move the valve in a closing direction based on sensed tank pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993